 

Exhibit 10.28

Execution Version

 

TERM NOTE

 

$35,000,000

 

November 6, 2018

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of Squadron Medical Finance Solutions LLC, a Delaware limited liability
company (hereinafter, with any subsequent holders, the “Lender”), 18 Hartford
Avenue, Granby, CT 06035, the principal sum of THIRTY-FIVE MILLION DOLLARS
($35,000,000), made by the Lender to or for the account of the Borrowers
pursuant to the Credit, Security and Guaranty Agreement dated as of November 6,
2018 (as amended, modified, supplemented or restated and in effect from time to
time, the “Credit Agreement”) by and among the Borrowers, the other Credit
Parties from time to time party thereto, and the Lender, with interest at the
rate and payable in the manner stated therein.

This is a promissory note (“Term Note”) to which reference is made in Section
2.3 of the Credit Agreement and is subject to all terms and provisions thereof.
The principal of, and interest on, this Term Note shall be payable at the times,
in the manner, and in the amounts as provided in the Credit Agreement and shall
be subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The Lender’s books and records concerning the Term Loan, the accrual of interest
thereon, and the repayment of such Term Loan, shall be prima facie evidence of
the indebtedness to the Lender hereunder.

No delay or omission by the Lender in exercising or enforcing any of the
Lender’s powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default.

This Term Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and assigns.

THIS NOTE AND ALL MATTERS RELATING HERETO OR ARISING HEREFROM (WHETHER SOUNDING
IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF NEW YORK COUNTY, STATE OF NEW YORK AND IRREVOCABLY
AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO

 

 

--------------------------------------------------------------------------------

 

THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

EACH BORROWER, AND LENDER BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. EACH BORROWER AND LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ISSUING AND ACCEPTING THIS NOTE, AND THAT EACH WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER AND LENDER
WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS.

[SIGNATURE PAGE FOLLOWS]

 

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrowers have caused this Term Note to be duly executed
as of the date set forth above.

Sincerely,

 

ALPHATEC HOLDINGS, INC.

 

 

By:

/s/ Jeffrey Black

Name: Jeffrey Black

Title: Chief Financial Officer

 

 

 

ALPHATEC SPINE, INC.

 

 

By:

/s/ Jeffrey Black

 

Name: Jeffrey Black

Title: Chief Financial Officer

 

 

SAFEOP SURGICAL, INC.

 

 

By:

/s/ Jeffrey Black

Name: Jeffrey Black

Title: Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

[Signature page to Term Note]

 